State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: March 10, 2016                    521002
________________________________

In the Matter of JEAN L.
   FRANTZ,
                    Appellant,
      v
                                            MEMORANDUM AND ORDER
JOSEPH T. SMITH, as
   Superintendent of
   Shawangunk Correctional
   Facility,
                    Respondent.
________________________________


Calendar Date:   January 19, 2016

Before:   Peters, P.J., McCarthy, Garry and Clark, JJ.

                             __________


     Jean L. Frantz, Pine City, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Appeal from a judgment of the Supreme Court (Cahill, J.),
entered March 27, 2015 in Ulster County, which dismissed
petitioner's application, in a proceeding pursuant to CPLR
article 78, to review a determination of respondent finding
petitioner guilty of violating certain disciplinary rules.

      Petitioner, a prison inmate, commenced this CPLR article 78
proceeding to challenge a tier II disciplinary determination
finding him guilty of refusing a direct order and creating a
disturbance. Supreme Court dismissed the petition, prompting
this appeal. The Attorney General has informed this Court that
the determination has been administratively reversed, all
references thereto have been expunged from petitioner's
                              -2-                  521002

institutional record and the mandatory $5 surcharge has been
refunded to petitioner's inmate account. In view of this, and
given that petitioner has received all the relief to which he is
entitled, this appeal has been rendered moot and must be
dismissed (see Matter of Lashway v Fischer, 112 AD3d 1172, 1172
[2013]). Petitioner's request for costs and expenses incurred
must be made by way of application to the court of original
instance (see CPLR 8601 [b]; Matter of Ferguson v Fischer, 115
AD3d 1105, 1106 [2014]).

     Peters, P.J., McCarthy, Garry and Clark, JJ., concur.



      ORDERED that the appeal is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court